F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 21 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 00-4138
                                                    (D.C. No. 99-CR-555-C)
    MICHAEL MCPHILOMY, JR.,                                (D. Utah)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Appellant Michael McPhilomy, Jr., appeals from a district court order

denying him release on bail pending appeal of his sentence following conviction


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of depredation of government property, in violation of 18 U.S.C. § 1361, and

theft of public property, in violation of 18 U.S.C. § 641.    Based upon our review

of the parties’ briefs and appellant’s Appendix, we conclude that appellant has

not met the burden of demonstrating the existence of a substantial question      of

law or fact likely to result in reversal, an order for a new trial, a sentence that

does not include a term of imprisonment, or a reduced sentence.        See 18 U.S.C.

§ 3143(b)(1)(B); Fed. R. App. P. 9(c);      United States v. Affleck , 765 F.2d 944,

953 (10th Cir. 1985).

       Accordingly, the judgment of the United States District Court for the

District of Utah is AFFIRMED.



                                                        ENTERED FOR THE COURT
                                                        PER CURIAM




                                            -2-